PER CURIAM: Petitioner appeals from a judgment of the trial court of Randolph County denying his petition for a writ of habeas corpus. Petitioner claimed in the trial court and contends in this court that he is being illegally detained in the Illinois State Penitentiary at Menard, Illinois having pleaded guilty to two void informations charging him with the crime of burglary. Ill. Rev. Stat., ch. 38, par. 19 — 1. The informations are identical except for the names and signatures of the respective complainants and except for the names of the respective apartment occupiers. The two informations read: “-, complainant, now appears before the Circuit Court of Cook County, and in the name and by the authority of the People of the State of Illinois states that John Barr has, on or about 14 Feb. 1971 at 2245 N. Marmora committed the offense of Burglary in that he without authority knowingly entered the apartment of __with the intent to commit therein a theft. In violation of Chapter 38, Section 19 — 1 Illinois Revised Statutes and against the peace and dignity of the People of the State of Illinois. Complainant’s Signature” We affirm. People v. Peck, 29 Ill.2d 480, 194 N.E.2d 245; People v. Stevenson, 107 Ill.App.2d 441, 246 N.E.2d 309. Judgment affirmed.